Citation Nr: 1827912	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  14-34 377A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability, to include as due to service-connected bilateral knee disability.

2.  Entitlement to a rating in excess of 10 percent for service-connected right knee disability.

3.  Entitlement to an earlier effective date (EED) than June 1, 2004 for the grant of service connection for a right knee disability.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 


ORDER

Service connection for a lumbar spine disability as secondary to service-connected bilateral knee disabilities is granted.

Entitlement to an effective date prior to June 1, 2004 for the grant of service connection for a right knee disability is denied.


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, the currently diagnosed lumbar spine disability is etiologically related to the service-connected bilateral knee disabilities.

2.  A final June 1996 rating decision denied a claim to reopen service connection for a right knee disability.

3.  VA first received another claim to reopen service connection for a right knee disability on June 1, 2004.


CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, the criteria for service connection for a lumbar spine disability secondary to service-connected bilateral knee disability, are met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

2.  The criteria for an effective date earlier than June 1, 2004 for a grant of service connection for a right knee disability have not been met. 38 U.S.C. § 5110 (2012); 38 C.F.R. §3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran served on active duty from March 1964 to July 1964.  This matter comes before the Board of Veterans Appeals (Board) on appeal from February 2012 and August 2013 rating decisions issued by a Department of Veterans Affairs (VA) Regional Office (RO).  In March 2018, the Veteran testified at a Board hearing before the undersigned.

During the March 2018 hearing, the Veteran raised the issue of whether there was clear and unmistakable error (CUE) in an October 29, 1964 rating decision which denied service connection for a right knee disability.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9 (b) (2017).

Lumbar Spine Disability

The Veteran seeks service connection for a lumbar spine disability, which he asserts is etiologically related to his service-connected bilateral knee disabilities.  Service connection may be established if the evidence of record shows disability that is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310 (a); Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran was afforded a VA examination in June 2013.  He was diagnosed with degenerative disc disease (DDD).  The examiner determined that the Veteran's low back condition was independent of his right knee arthritis.  He stated that there was no medical evidence that that his low back condition was caused by or aggravated to any significant extent by his right knee condition to cause the disabling back symptoms he presently has.  The examiner stated that the Veteran's back pain has gotten progressively worse whereas his right knee condition has varied and has not    affected the back condition; they are independent of each other.

In October 2013, the Veteran submitted a letter by private physician, Dr. T. E., who wrote that the Veteran was seen for physical therapy treatment of low back in approximately 2008 to 2009 at his facility.  The physician stated that it was believed that the Veteran's current and future low back pain and degenerative lumbar spinal changes were caused and exacerbated by his long-term, severe bilateral knee osteoarthritis and degenerative joint disease.  More specifically, he opined that the severe gait dysfunction was directly correlated to his lumbar degeneration and pain.  Dr. T. E. explained that it is well-established that chronic and persistent mechanical gait dysfunction and asymmetry affect the entire kinetic chain, from the foot/ankle complex, to the knee, hip, and lumbopelvic complex, through abnormal and excessive pressures and shearing forces.  He continued to state that this results in repetitive overload of abnormal stresses to articular cartilage, and altered stress distribution across joint surfaces - ultimately creating abnormal wear and tear in the lumbar spine facet joints.  In a similar manner, the contralateral lower extremity joints can be directly affected by impaired lower extremity joints due to this altered loading cycle.  Dr. T. E. concluded by stating that it was his professional opinion that the Veteran's chronic low back pain and degenerative changes of the spine were much more likely than not to be directly caused by his chronic knee dysfunction and associated gait changes.

The Veteran was afforded another VA examination in August 2014.  He was diagnosed with degenerative arthritis and DDD of the lumbar spine.  Following examination, the examiner remarked that there was minimal gait alteration observed on the current and prior examinations.  He stated that there was no history of back injury in service.  The examiner also stated that he disagreed with Dr. T. E.'s October 2013 opinion.  In conclusion, the examiner opined that it was less likely than not that the Veteran's back problems were due to his knee problems.  No further rationale was provided.

The Board finds the October 2013 private physician's opinion more probative than the June 2013 and October 2014 VA examiners' opinions.  Specifically, the October 2013 private physician's opinion provided a detailed rationale and adequately took into consideration the Veteran's medical history.  In contrast, the June 2013 VA medical opinion only discusses the theory of secondary service connection as it pertains to the Veteran's right knee rather than both the right and left knee (which later became service-connected as secondary to the Veteran's right knee).  Additionally, the August 2014 VA medical opinion lacks a probative rationale.  As such, the Board finds the evidence for and against the claim is at least in a state of equipoise.  It follows that entitlement to service connection for a lumbar spine disability as secondary to service-connected bilateral knee disability is warranted.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.

Earlier Effective Date

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110 (a); 38 C.F.R. § 3.400.  The date of receipt is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1 (r).

Prior to March 24, 2015, VA defined a "claim" as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1 (p) (2014); 79 Fed. Reg. 57,696 (Sept. 25, 2014) (effective March 24, 2015) (eliminating the informal claims).  An informal claim was defined as "[a]ny communication or action indicating an intent to apply for one or more benefits."  38 C.F.R. § 3.155 (a).  Thus, the essential elements for a claim, whether formal or informal, were "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing" for the relevant time period for this appeal.  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).

Here, the record clearly establishes the Veteran originally filed a service connection claim for a right knee disability that was received on August 13, 1964.  The claim was denied by an October 29, 1964 rating decision.  The Veteran did not file a timely notice of disagreement and VA did not receive new and material evidence regarding a right knee disability within one year of notice of the decision; therefore, the October 1964 rating decision is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. 
§§ 3.156 (b), 20.302; 20.1103 (2017).  The Veteran then filed a claim to reopen that was received on February 29, 1996.  The claim was denied by a June 20, 1996 rating decision.  The Veteran did not file a timely notice of disagreement and VA did not receive new and material evidence regarding a right knee disability within one year of notice of the decision; therefore, the June 1996 rating decision is also final.  Id.

On June 1, 2004, the Veteran again sought to reopen his service connection claim for a right knee disability, and the claim was reopened and ultimately granted in a February 2012 rating decision.  An effective date of June 1, 2004, was assigned, consistent with the date of the Veteran's request to reopen his claim.

There is no evidence that suggests the Veteran filed a claim prior to June 1, 2004.  The law is dispositive, and the request for an earlier effective date must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the claim should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law).


REMAND

Right Knee Disability

The Veteran testified that his service-connected right knee disability has worsened since his last VA examination in October 2014.  Thus, a remand is necessary to obtain a new VA examination.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381(1995).

TDIU

The Board finds that the claim for TDIU is inextricably intertwined with the claim being remanded.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  Because adjudication of this claim will potentially affect the TDIU claim, adjudication of the Veteran's TDIU claim is deferred.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the current severity of his right knee disability.  The examiner should identify the current nature and severity of all manifestations of the Veteran's right knee disability.

The examiner should record the results of range of motion testing for pain on BOTH active and passive motion, AND on weight-bearing and nonweight-bearing AND, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case he or she should clearly explain why that so.

If the Veteran endorses experiencing flare-ups of his right knee disability, the examiner must obtain information regarding the frequency, duration, characteristics, severity, and/or functional loss related to such flare-ups.  Then, if the examination is not being conducted during a flare-up, the examiner should provide an opinion based on estimates derived from the information above as to the additional functional loss in terms of loss of range of motion that may be present during a flare-up.

If the examiner cannot provide an opinion as to additional loss of motion during a flare-up without resorting to mere speculation, the examiner must make clear that s/he has considered all procurable data (i.e., the information regarding frequency, duration, characteristics, severity, and/or functional loss related to such flare-ups elicited from the Veteran), but any member of the medical community at large could not provide such an opinion without resorting to speculation.  


2. If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	S. Gordon, Associate Counsel
	
Copy mailed to:  Paul M. Goodson, Attorney at Law


Department of Veterans Affairs


